UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7726


FLOYD JOYNER, SR.,

                Plaintiff - Appellant,

          v.

CARL EDWARD EASON, JR., Judge,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:14-cv-01147-LO-IDD)


Submitted:   March 17, 2015                 Decided:   March 20, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Floyd Joyner, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Floyd    Joyner,      Sr.,   appeals       the    district       court’s        order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b) (2012).            We have reviewed the record and find that

this appeal is frivolous.               Accordingly, we dismiss the appeal

for the reasons stated by the district court.                       Joyner v. Eason,

No.   1:14-cv-01147-LO-IDD         (E.D.   Va.    Nov.       10,   2014).        We    deny

Joyner’s    motions    to     appoint    counsel       and   for    bail    or   release

pending    appeal.       We    dispense    with    oral      argument      because      the

facts   and   legal    contentions        are   adequately         presented      in    the

materials     before   this     court     and   argument       would    not      aid    the

decisional process.



                                                                              DISMISSED




                                           2